ICJ_182_ApplicationGenocideConvention_UKR_RUS_2022-03-16_ORD_01_NA_06_FR.txt.                            DÉCLARATION DE M. LE JUGE AD HOC DAUDET

       1. Je regrette vivement que le point 3 du dispositif de l’ordonnance relatif à l’obligation de
s’abstenir de tout acte qui risquerait d’aggraver ou d’étendre le différend s’adresse à l’Ukraine au
même titre qu’à la Fédération de Russie. De mon point de vue, cette mesure de non aggravation du
différend aurait dû viser la seule Fédération de Russie, dont je rappelle qu’elle a été désignée par
l’Assemblée générale des Nations Unies 1 comme l’auteur d’une agression contre l’Ukraine.


       2. Volens nolens, je me suis cependant trouvé dans l’obligation de voter en faveur de cette
mesure adressée aux deux Parties. En effet, voter par la négative pour épargner l’Ukraine aurait en
même temps exonéré la Fédération de Russie, ce qui eût été la pire des solutions. Mais je tiens à
préciser ici que ce vote, pour ce qui concerne l’Ukraine, est à mes yeux dépourvu de toute
signification.


       3. En effet, c’est aller contre l’évidence de penser que l’Ukraine est susceptible «d’aggraver»
le conflit alors que la réalité montre que seule la Fédération de Russie ne cesse d’amplifier les
opérations militaires et de les rendre chaque jour plus douloureuses et tragiques pour un nombre
croissant d’Ukrainiens. La défense héroïque des Ukrainiens, militaires et civils, se déroule de façon
totalement déséquilibrée dans le cadre d’un conflit inégal marqué par de nombreuses et profondes
violations du droit international et du droit humanitaire imputables à un seul côté — la Fédération de
Russie —, disposant de moyens militaires dont l’autre côté — l’Ukraine — est privé, en sorte que
les possibilités d’aggravation ne peuvent provenir que du premier. Dans le conflit actuel, il est clair
que l’aggravation manifeste du conflit, telle qu’on la voit se développer de jour en jour, tient en
grande partie (mais pas seulement) à la maîtrise du ciel par l’aviation russe, qui peut bombarder tous
les objectifs auxquels elle décide de s’attaquer dans des régions de l’Ukraine de plus en plus
nombreuses.


       4. L’Ukraine ploie sous les bombes et ne peut mener qu’une guerre défensive et résister le
mieux qu’elle le peut contre une attaque conduite par la deuxième armée du monde. Si l’opération
militaire russe se déroule moins facilement que le président Poutine ne l’espérait, ce n’est
certainement pas parce que les Ukrainiens aggravent le conflit ni qu’ils risquent de le faire mais
simplement parce qu’ils témoignent d’un courage et d’une détermination qui font l’admiration du
monde. J’espère qu’ils ne ressentiront pas la position retenue par la Cour comme une forme d’injure
faite à leur courage, ce qu’elle ne veut évidemment pas être.


       5. Il convient enfin de rappeler que, de plus en plus souvent, les victimes de plus en plus
nombreuses sont à déplorer au sein de la population civile, parmi les femmes et les enfants, victimes
de la cruauté indicible d’un chef d’Etat dont les desseins violent les principes les plus élémentaires
de toute humanité et de toute civilisation.


       6. C’est donc aller contre toute logique que d’enjoindre aux Ukrainiens de ne pas aggraver le
différend puisque leur vœu le plus cher est justement que celui-ci cesse, que les femmes et les enfants
qui ont dû fuir puissent revenir dans un pays en paix et retrouver sain et sauf leur conjoint et leur
père parti au combat. Ils souhaitent également vivre dans un régime de liberté et de démocratie dont
l’auteur de l’agression les priverait. Ils veulent la paix et leur Etat s’est tourné vers la Cour pour
l’obtenir par les voies du droit international.




      1 Nations Unies, Assemblée générale, résolution A/RES/ES-11/1, 2 mars 2022.

                                                  -2-

        7. S’il est donc une Partie au différend et une seule envers laquelle des mesures de non
aggravation revêtent tout leur sens, c’est bien la Fédération de Russie et elle seule. La Cour pouvait
parfaitement décider en ce sens, aucune règle n’obligeant à cette forme d’équilibre entre les parties
qui obligerait à s’adresser aux deux à la fois pour leur enjoindre de respecter la même mesure, même
s’il est dans sa pratique habituelle de le faire.


       8. Une fois cette réserve formulée à l’égard d’un élément de cette troisième mesure
conservatoire décidée par la Cour, je tiens à souligner que j’ai souscrit à l’intégralité des motifs de
l’ordonnance. J’ai en effet considéré que la Cour, au stade des mesures conservatoires et selon le
fondement juridique, la convention pour la prévention et la répression du crime de génocide, choisi
par le demandeur, avait su réussir le difficile exercice consistant à respecter pleinement les limites et
les exigences de la procédure des mesures conservatoires, tout en satisfaisant au mieux les demandes
de l’Ukraine de suspendre les opérations militaires et de bénéficier d’autres garanties qu’elle
réclamait.


     9. L’opinion publique a été informée par les médias de la saisine de la Cour par l’Ukraine et
nombreux sont ceux qui ont placé leur espoir dans la voix du droit international que porterait la Cour
mondiale. Je crois pouvoir penser que cette ordonnance répondra à leurs attentes légitimes.


       10. A cet espoir, j’ajouterai un vœu : on ne saurait reprocher au président Poutine de se référer
volontiers à l’histoire de la Russie et parfois à la période de l’Empire. Je forme le vœu qu’il se
souvienne de l’initiative du tsar Nicolas II convoquant à La Haye en 1899 la première conférence de
la paix, pierre angulaire de l’édification d’un ordre mondial en vue de la paix et du règlement
pacifique des différends.


                                                                (Signé)     Yves DAUDET.


                                             ___________

